964 P.2d 264 (1998)
327 Or. 582
STATE of Oregon, Petitioner on Review,
v.
John Howard MAYNARD, Respondent on Review.
CC 10-92-06551; CA A81182; SC S43219.
Supreme Court of Oregon.
October 8, 1998.
Robert Cole Tozer, Eugene, filed the brief for respondent on review.
Michael G. Harting, Portland, filed the brief for amicus curiae ACLU Foundation of Oregon, Inc.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN and DURHAM, JJ.[**]

MEMORANDUM OPINION
The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals for further consideration in light of State v. Stoneman, 323 Or. 536, 920 P.2d 535 (1996).
NOTES
[**]  Kulongoski, Leeson, and Riggs, JJ., did not participate in the consideration or decision of this case.